914 F.2d 1493Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Roger ZACZEK, Petitioner.
No. 90-8026.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 25, 1990.

On Petition for a Writ of Mandamus.
Roger Zaczek, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roger Zaczek, a Virginia prisoner, brought this petition for writ of mandamus seeking an order directing the district judge to recuse himself.  Zaczek contends that recusal is warranted because the district judge has unduly delayed acting on his motion for recusal filed in the district court, as well as that the judge has unduly delayed acting on the 28 U.S.C. Sec. 2254 petition pending before him.


2
Recusal is only appropriate when the petitioner has made a showing of extrajudicial bias.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987), citing United States v. Grinnell Corp., 384 U.S. 563, 583 (1966), and Shaw v. Martin, 733 F.2d 304, 308 (4th Cir.1984).  Zaczek has not shown any bias arising outside of the litigation;  rather, the basis for his motion for recusal is the district court's failure to act in what he believes is a timely fashion.  Zaczek's allegation of delay is not sufficient to warrant an order directing the district judge to recuse himself.  Therefore, the petition is denied.


3
We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED